       Case 7:18-cv-08386-NSR-PED Document 38 Filed 05/31/19 Page 1 of 1


                                                             Littler Mendelson, P.C.
                                                             One Newark Center
                                                             8th Floor
                                                             Newark, NJ 07102



                                                             Peter Ajalat and Russ McEwan
                                                             Office Managing Shareholders

May 31, 2019                                                 Lindsay M. Sorin
                                                             973.848.4727 direct
                                                             973.848.4700 main
                                                             973.556.1746 fax
                                                             lsorin@littler.com

VIA ECF

Hon. Paul E. Davison
United States Magistrate Judge
United States Courthouse
300 Quarropas Street, Courtroom 420
White Plains, NY 10601

        Re:     William Gunnar Truitt v. Salisbury Bank and Trust Company, et al.
                Index No. 7:18-cv-08386

Dear Judge Davison:

In connection with the above-referenced matter, enclosed please find a proposed Scheduling
Order reflecting our discussions from the telephone status conference held on May 22, 2019.
Plaintiff has consented to the form of Order. Should you have any questions, please do not
hesitate to contact me.


                                   Respectfully Submitted,

                                   /s/ Lindsay M. Sorin

                                   Lindsay M. Sorin

Enclosure

cc:     Robert Lower, Esq. (via ECF)
        Ted McCullough, Esq. (via ECF)
        James Coughlin, Esq. (via ECF)
        Amber M. Spataro, Esq. (via ECF)

FIRMWIDE:164678858.1 099759.1001
